Order entered August 23, 2016




                                            In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-16-00106-CR

                                  JACOB LEE BOYD, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-33746-U

                                          ORDER
       Appellant’s August 17, 2016 motion for evidentiary exhibits to be forwarded to the court

is GRANTED. The reporter’s record in this case indicates that audio and video recordings were

admitted into evidence as State’s Exhibits 3, 4, 68, 69, and 106. None of them have been filed

with the reporter’s record.

       We ORDER court reporter Sasha S. Brooks to file, with FOURTEEN DAYS of the date

of this order, a supplemental reporter’s record containing all audio and video exhibits admitted

into evidence in this case.


                                                     /s/   LANA MYERS
                                                           JUSTICE